DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations "the central portion” and “the outer portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the discharging angle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Also it is not clear with respect to what the angle is measured.  Normally the angle is measured with respect to the central axis of the nozzle but there is no indication that the nozzle of the claims has a central axis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osswald (2013/0234350).
	Osswald discloses a method of manufacturing thermoplastic polymer particles (paragraph 0031) in which polymer powder is supplied to an extruder (12) and extruded, the extruded polymer is contacted with heated air in a nozzle (parts 42 and 50 are considered as one unit) to granulate the polymer, and then sent to a cooling unit (63) located away from the nozzle with ambient air between as shown in Fig. 1.  See also paragraphs 0021-0022 and 0029-0030.   The extruder is in the 150º-450ºC range as indicated in Example 3 (paragraph 0051).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-5, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osswald (2013/0234350).
Osswald is described above.  Osswald does not give specific values for melt viscosity, polymer flow rate, air flow rate, and heated air temperature.  The claimed values of these parameters would have been obvious to one of ordinary skill in the art through routine experimentation to achieve desired shape, size and uniformity of the granulated particles as Osswald indicates that melt flow, melt temperature, gas temperature, and air flow rate will affect the product (paragraph 0051).  As to the melt viscosity, this will depend upon the polymer.  Since applicants and Osswald use some of the same polymers (poly lactic acid, polyethylene) the melt viscosity should be the same.  As to the gas temperature, Osswald indicates that it can be heated to 350ºC (paragraph 0040).  It would have been obvious to one of ordinary skill in the art to adjust the nozzle temperature and/or the cooling unit temperature because other temperatures are adjustable to fine tune the operation.





Claims 1-5, 8-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al (2008/0122132) in view of Lu et al (2018/0133685).
	Kinoshita et al disclose forming polymer particles by extruding in an extruder (1), supplying the extruded polymer to a nozzle (3) which causes it to contact with heated air (2) and be granulated and then sent to a cooling unit.  See Figs. 1 and 6; and paragraphs 0031 and 0035.  The extruder is at a temperature of up to 250ºC (paragraph 0092).  The heated air is 100-350ºC (paragraph 0095).  The nozzle is 100-300ºC (paragraph 0096).  Kinoshita et al use an external mix nozzle, the polymer and heated air mix outside of the nozzle.
	Lu et al disclose forming polymer particles by contacting polymer liquid with a gas using a nozzle (110, 210) to form a mist of beads in an air interval (160) that are collected by a collecting medium (130)(paragraph 0015, Figs. 1-2).  The nozzle can be an external mix (Fig. 1) or and internal mix (Fig. 2).  The internal mix nozzle is preferred for controllability (paragraph 0018). Pressures, temperature, and flow rates are adjustable (paragraph 0021-0022).  The collecting medium is a cooling medium that can be -10º to 80ºC (paragraph 0024).
	It would have been obvious to one of ordinary skill in the art to use an internal mix nozzle instead of the external mix nozzle in the process of Kinoshita et al because the internal mix nozzle gives better control over the particle characteristics as evidenced by Lu et al.  The specific temperatures and flow rates of the claims would have been obvious to one of ordinary skill in the art from routine experimentation to optimize the process of Kinoshita et al because Lu et al indicates that these variables are adjustable to produce particles of specific shapes and sizes.  The melt viscosity of the polymer would have been obvious to one of ordinary skill in the art based on the polymer chosen.  The temperature of the cooling unit would have been obvious to one of ordinary skill in the art depending on how quickly one would want to cool and solidify the particles to prevent them from sticking together.  As to claim 9, the Formula results in a temperature above Tg and below Td which would have been obvious to one of ordinary skill in g is required for the polymer to flow through the nozzle and a maximum of Td prevents destruction of the polymer.

Claims 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al (2008/0122132) in view of Lu et al (2018/0133685) as applied to claims 1-5, 8-9 and 11-12 above, and further in view of Urban et al (3,937,772).
	Urban et al discloses an internal mix nozzle (Figs. 1-2) for forming polymer particles in which gas is supplied to the central portion (10) and outer portion (12).  See also column 3, lines 15-17.  The discharge angle of the polymer (α in Fig. 1) is 5º to 40º (column 3, lines 42-44).  It would have been obvious to one of ordinary skill in the art to use the nozzle of Urban et al in the combined process of Kinoshita el al and Lu et al as an alternative internal mix nozzle to that of Lu et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 of copending Application No. 16/491,726 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are fully encompassed by the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 of copending Application No. 16/491,397 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are fully encompassed by the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210.  The examiner can normally be reached on Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1743